ACCEPTED
                                                                         06-14-00086-CR
                                                              SIXTH COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                                                                    5/18/2015 2:46:57 PM
                                                                        DEBBIE AUTREY
                                                                                  CLERK


               CASE NOS. 06-14-00086-CR

                          In The                        FILED IN
                                                 6th COURT OF APPEALS
                                                   TEXARKANA, TEXAS
                  COURT OF APPEALS               5/18/2015 2:46:57 PM
               SIXTH DISTRICT OF TEXAS               DEBBIE AUTREY
                    AT TEXARKANA                         Clerk



           MARK ANTHONY YOUNG, Appellant

                           VS.

             THE STATE OF TEXAS, Appellee

      On Appeal from the 354th Judicial District Court
                   of Hunt County, Texas
              Trial Court Cause Nos. 29,236
     Honorable Richard A. Beacom, Jr., Judge Presiding



STATE'S REQUEST FOR CLARIFICATION AS TO STATUS OF
                 APPELLATE CASE



                             NOBLE DAN WALKER, JR.
                             District Attorney, in and for
                             Hunt County, Texas

                             STEVE LILLEY
                             Assistant District Attorney
                             State Bar Number - 24046293
                             P.O. Box 441
                             4th Floor, Hunt County Courthouse
                             Greenville, Texas 75401
                             Telephone Number- (903) 408-4180
                             Facsimile Number- (903) 408-4296
                             Email: slilley@huntcounty.net
           STATE'S REQUEST FOR CLARIFICATION AS TO STATUS OF
                            APPELLATE CASE

      Comes now, The State of Texas, and files this motion seeking claification

as to the status of appellant's appeal and the State's role at this point.

                                               I.

      On January 14, 2015, attorney Jason Duff, appointed appellate counsel for

Appellant filed an Anders brief and motion to withdraw as counsel for appellant.

On March 26, 2015, Appellant filed what is titled "Response to Anders Brief."

This Court, in a notice to the State of Texas on March 26, 2015, stated that it had

received "Appellant's pro se brief' and stated that the State's response was due

April 27, 2015. This date was later extended to May 27, 2015.

      On page 6 of his "response," appellant informs the Court that the purpose

of his response is to point out to the Court several areas of potential error and

request that the appeal be abated and remanded to the trial court for the

appointment of new appellate counsel. He cites several cases for this proposition.

This raised two questions for which the State seeks clarification: Whether this

request for review and remand by Appellant was proper, and if it is, what role the

State is to play at this point in the proceedings?

      It seems that Appellant's request that his "response" result in a remand

with new appellant counsel is in some cases proper. In Bledsoe v. State, 178

S.W.3d 824, 826-28 (Tex. Grim. App. 2005), the Court stated when an appeals


                                           2
court has both an Anders brief and a brief filed prose, the court may either

overrule the appeal after a review of the record as being wholly frivolous or, if the

Appellant points out possible error(s) that may have merit, the court may abate

the appeal and remand the cause to the trial court for a new appellate attorney to

represent the Appellant. See also Garner v. State, 300 S.W.3d 763, 766 (Tex.

Crim. App. 2009).

      At this point, the State seeks guidance as to its responsibilities in these

situations. If a full brief on the merits is expected, we will, of course, file such a

brief. If the State should wait until an initial finding is made on any points of

potential error, we will wait for such a finding. This Court will likely recall that the

State recently filed a full brief on the merits in The State of Texas v. Tyrone

Denard Anderson, Cause No. 06-14-00074-CR. That case involved the same

fact scenario as this one. The State at time did not recognize the potential

conflict between filing a full brief on the merits and the Bledsoe and Garner cases

mentioned above. The only difference between the Mr. Anderson and Mr. Young

was that Mr. Young labeled his document a "Response to Anders brief' and

specifically requested relief in the form of a remand with new appellate counsel.

Mr. Anderson made no such request.

      We appreciate any assistance the Court can provide on this matter.




                                            3
R       pectfully s~,


-       ~     /{/
Steve Lilley
Assistant District Attorney
Hunt County, Texas
P.O. Box 441
Greenville, Texas 75403-0441
Phone: 903/408-4180
Fax: 903/408-4296
Email: slilley@huntcounty.net




    4